Citation Nr: 0921568	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-31 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for chronic infections.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The Veteran had periods of active duty from February 1967 to 
June 1970 and from March 1976 to December 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  


FINDING OF FACT

The evidence shows that the Veteran does not have any chronic 
infections for which service connection has not already been 
established.  


CONCLUSION OF LAW

The criteria are not met for service connection for chronic 
infections.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran's service treatment records reflect treatment for 
or diagnoses of various infections, including acute viral 
gastritis, viral gastroenteritis, recurrent gastrointestinal 
parasitic infections, perianal candidiasis secondary to 
recurrent diarrhea, prostatitis, urethritis, probable herpes 
simplex virus involving the right buttock, folliculitis of 
the scalp, possible dermatitis herpetiformis of the scalp, 
fungal infections involving both great toenails, chronic 
sinusitis, viral rhinitis, and mild blepharitis of both eyes.  
The report of his separation examination, however, does not 
note clinical findings or diagnosis of any current infection.  

Service connection has already been established for 
gastrointestinal disabilities, including various intestinal 
infections; blepharitis of both eyes; lichen simplex and 
pruritis ani; pansinusitis; and onychomycosis (fungal 
infections).  

The post-service medical records - both outpatient treatment 
records compiled by the service department and other private 
physicians, as well as VA compensation examination reports - 
reflect the Veteran's treatment for recurrent 
gastrointestinal infections, recurrent perianal yeast 
infections, recurrent lichen simplex, recurrent sinusitis, 
onychomycosis of the great toenails, and recurrent 
blepharitis.  As noted, service connection has already been 
established for those disabilities.  However, the record does 
not demonstrate that he has experienced any other types of 
infection since service and he has not identified any other 
infections.  

The Board observes that service department records dated in 
late 2003 (during the Veteran's period of service) and early 
2004 show that he was evaluated for "lower urinary tract 
symptoms."  Those symptoms, however, were clearly attributed 
by the service department examiner to benign prostatic 
hypertrophy.  Neither the service treatment records nor the 
post-service treatment records reflect any indication that 
the Veteran has had a urinary tract infection.  

The Board recognizes that the Veteran has experienced 
recurrent episodes of several different types of infections 
affecting different body systems.  However, there simply is 
no evidence that he has any chronic infection for which 
service connection has not already been established.  In this 
regard, the Board also recognizes the Veteran's training and 
experience as a combat medic and as a nurse, and his 
competence not only to describe his symptoms and 
manifestations, but also to make medical diagnoses.  
Nevertheless, he has not provided any medical evidence that 
he has any chronic infection that is not already service-
connected.  Moreover, it would constitute impermissible 
pyramiding of ratings to service connect "chronic 
infections," because doing so would result in evaluation of 
the same manifestation under different diagnoses.  See 
38 C.F.R. § 4.14 (2008).  

Service connection requires that the claimant have the 
claimed disorder.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  In the absence of evidence showing that the Veteran 
has any chronic infection for which service connection has 
not already been established, service connection must be 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a November 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  

The required notice was provided before the adverse decision 
in January 2006.  Although the appellant has the right to 
content-complying notice and proper subsequent VA process, he 
has received that notice.  There was no error in providing 
the required notice prior to the adverse decision.  Moreover, 
the appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Also, in March 2006, the RO notified 
the Veteran of the information and evidence necessary to 
establish the downstream elements of a rating and the 
effective date for a rating, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and appeal.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
Veteran has been afforded VA compensation examinations, and 
VA and non-VA treatment records covering the entire period of 
the appeal have been received.  No further development action 
is necessary.  




ORDER

Service connection for chronic infections is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


